Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on February 14, 2022 is acknowledged.  The traversal is on the ground(s) that “there is no disclosure, illustration or recitation anywhere in the present application that indicates or suggests that these characteristics of the cowl and these characteristics of the base are mutually exclusive.”  This is not found persuasive because the test of independent or distinctness is not if Applicant’s disclosure admits to mutual exclusiveness, but if the claims recite the mutually exclusive characteristics.  Here, claims 11-15, 16-19, 20, 21, and 22 (describing respective species A, B, C, D and E) are presented as reciting mutually exclusive features of the invention.  
The requirement is still deemed proper and is therefore made FINAL.

Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 14, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both an outer rotor (see paragraph 0039) and a hub (see paragraph 0042, multiple occurrences).  


Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 6, 9, and 11, “multiple” should be inserted before “stages” to be consistent with line 5’s “multiple stages”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,713,020 (Davidson et al. hereinafter).
For claim 1, Davidson et al. teach a multi-staged cowl 11 (for receiving at least part of a hydrokinetic turbine comprising a hub and blades radially extending therefrom; this limitation is deemed to be an intended use and the prior art of Davidson et al. is capable of receiving at least part of a hydrokinetic turbine conspiring a hub and blades extending radially therefrom as is readily recognizable by ordinary skilled artisans), the multi-staged cowl comprising: an inlet 17; an outlet 18; and multiple stages 15 extending between the inlet and the outlet for receiving the hydrokinetic turbine therein, the stages defining a water flow channel for flow of water therethrough along a water flow direction from the inlet towards the outlet; wherein the stages define a height substantially constant along the water flow direction (see FIG. 1); and wherein at least one of the stages defines a width increasing along the water flow direction (see FIG. 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization International Publication Number WO2007/107505 A1 (Lee et al. hereinafter) in view of World Intellectual Property Organization International Publication Number WO 2011/134090 A1 (Atanasov et al. hereinafter).

For claim 1, Lee et al. show in FIG. 1-2, a multi-staged cowl for receiving at least part of a hydrokinetic turbine 10 comprising a hub 60 and blades 12 radially extending therefrom, the multi-staged cowl comprising: an inlet 30; an outlet; and multiple stages extending between the inlet and the outlet for receiving the hydrokinetic turbine therein, the stages defining a water flow channel for flow of water therethrough along a water flow direction (F) from the inlet towards the outlet.
Lee et al. seem to have an annular multi-stage cowl and not a configuration wherein the stages define a height substantially constant along the water flow direction; and wherein at least one of the stages defines a width increasing along the water flow direction.  
On  page 11, lines 12-20 Atanasov et al. teach an oblong diffuser duct 40 having an outlet 44 with a width greater than the inlet, and a height substantially constant along the water flow direction for the purpose of maximize energy extraction from a given depth of water (see at least page 11, lines 10-12).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape or geometry of the Lee et al. multi-stage cowl to have a configuration with an outlet of a greater width than the inlet and the height being substantially constant along the water flow direction as taught by Atanasov et al. for the purpose of maximizing energy extraction from a given depth of water.
For claim 2, Lee et al.  teach the multiple stages comprise an inlet draft tube 20 comprising: an inlet draft tube inlet 20c; an inlet draft tube outlet 20d; and an inlet peripheral wall 20a extending 
For claim 3, Lee et al. teach the multiple stages further comprise an intermediate draft tube 70a comprising: an intermediate draft tube inlet 71a configured for receiving the inlet draft tube outlet 20d; an intermediate draft tube outlet; and an intermediate peripheral wall extending between the intermediate draft tube inlet and the intermediate draft tube outlet and defining an intermediate water flow channel for flow of water therethrough along the water flow direction (F) 27from the intermediate draft tube inlet 71a towards the intermediate draft tube outlet, the intermediate peripheral wall comprising an inner surface and an outer surface (see FIG. 1-2).  
For claim 4, Lee et al. teach a first water passage 72 at the intermediate draft tube inlet 71a formed between the outer surface 24 of the inlet peripheral wall 20a and the inner surface of the intermediate peripheral wall for flow of water S1 therethrough from the intermediate draft tube inlet 71a towards the intermediate draft tube outlet.  See FIG. 2.
For claim 5, Lee et al. teach a cross-section at the intermediate draft tube inlet 71a is greater than a cross-section at the inlet draft tube outlet 20d.  See FIG. 2.  
For claim 6, Lee et al. teach the first water passage 72 extends along a periphery of the inlet draft tube inlet 20c.  
For claim 7, Lee et al. teach the multiple stages further comprise an outlet draft tube 70b comprising: an outlet draft tube inlet 71b configured for receiving the intermediate draft tube 70a outlet; an outlet draft tube 70b (see FIG. 2) outlet; and an outlet peripheral wall extending between the outlet draft tube inlet 71b and the outlet draft tube outlet and defining an outlet water flow channel for flow of water therethrough along the water flow direction from the outlet draft tube inlet towards the 
For claim 8, Lee et al. teach a second water passage 74 at the outlet draft tube 70b inlet 71b formed between the outer surface of the intermediate peripheral wall and the inner surface of the outlet peripheral wall for flow of water S2  therethrough from the outlet draft tube inlet 71b towards the outlet draft tube outlet.  
For claim 9, Lee et al. teach the cross-section at the outlet draft tube inlet 71b is greater than the cross-section at the intermediate draft tube 70a outlet (see FIG. 2).  
For claim 10, Lee et al. teach the second water passage 74 extends along a periphery of the intermediate draft tube inlet 71a (see FIG. 2).  

For claim 15, after modifying the outlet of Lee et al. by Atanasov et al., the  width of the multi-staged cowl at the outlet is greater than a height of the multi-staged cowl at the outlet, such that the Atanasov et al. oval or elliptical outlet is formed.

For claims 11-12, Atanasov et al. teach in FIG. 11 the width of the casing increasing along the water flow direction according to a non- linear relationship.  
Because Atanasov et al. has been previously used to alter the shape of the Lee et al. cowl with respect to claim 1 above, and Atanasov et al. teach a non-linear width expansion of the casing in FIG. 11, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the Lee et al. cowl segments to increase in their widths by a non-linear relationship, as already suggested in Atanasov et al. for the purpose of optimizing the shape of the diffuser which is shaped to optimize energy extraction from the water.
.  

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application DE 100 36 307 A1 (Bernhardi et al. hereinafter) in view of United States Patent Application Publication No. 2011/0248505 A1 (Springer et al. hereinafter).
For claim 1, Bernhardi et al. teach in FIG. 2 a multi-staged cowl 4 for receiving at least part of a hydrokinetic turbine (FIG. 1) comprising a hub 3 and blades 2 radially extending therefrom, the multi-staged cowl comprising: an inlet 7; an outlet 8; and multiple stages 6, 10, 11, 12extending between the inlet 7 and the outlet 8 for receiving the hydrokinetic turbine therein, the stages defining a water flow channel for flow of water therethrough along a water flow direction from the inlet towards the outlet.
Bernhardi et al. appear to show the cowl being annular in FIG. 3 so there lacks an explicit disclosure of the stages defining a height substantially constant along the water flow direction; and wherein at least one of the stages defines a width increasing along the water flow direction.  
Springer et al. teach in paragraph 0041 to shape the diffuser 50 with a widening width to an oval cross-sectional in the end region from a round cross section at the inlet  for the purpose of improving stability of the generating unit 10 and keeping the overall height of the diffuser smaller than the inlet housing 20, while maintaining an appropriate outlet cross sectional area.  
Because Bernhardi et al. is a diffuser for a water turbine subjected to instability based on the flow of water, and Springer et al. expressly recognize the solution of water turbine instability problems by altering the shape of the diffuser to be expanded in the width direction while maintaining a height approximately the same as the inlet, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Bernhardi et al. 

For claim 2, Bernhardi et al. clearly teach in FIG. 2 the multiple stages comprise an inlet draft tube 9 comprising: an inlet draft tube inlet; an inlet draft tube outlet; and an inlet peripheral wall extending between the inlet draft tube inlet and the inlet draft tube outlet and defining an inlet water flow channel for flow of water therethrough along the water flow direction from the inlet draft tube inlet towards the inlet draft tube outlet, the inlet peripheral wall comprising an inner surface 6 and an outer surface.  
For claim 3, Bernhardi et al. clearly teach in FIG. 2 the multiple stages further comprise an intermediate draft tube 10 comprising: an intermediate draft tube inlet configured for receiving the inlet draft tube 9 outlet; an intermediate draft tube outlet; and an intermediate peripheral wall extending between the intermediate draft tube inlet and the intermediate draft tube outlet and defining an intermediate water flow channel for flow of water therethrough along the water flow direction 27from the intermediate draft tube inlet towards the intermediate draft tube outlet, the intermediate peripheral wall comprising an inner surface and an outer surface.  
For claim 4, Bernhardi et al. clearly teach in FIG. 2 a first water passage 5.1 at the intermediate draft tube inlet formed between the outer surface of the inlet peripheral wall and the inner surface of the intermediate peripheral wall for flow of water therethrough from the intermediate draft tube inlet towards the intermediate draft tube outlet.  
For claim 5, Bernhardi et al. clearly teach in FIG. 2 a cross-section at the intermediate draft tube 10 inlet is greater than a cross-section at the inlet draft tube 9 outlet.  
For claim 6, Bernhardi et al. clearly teach in FIG. 2 the first water passage 5.1 extends along a periphery of the inlet draft tube 9 inlet.  

For claim 8, Bernhardi et al. clearly teach in FIG. 2 a second water passage 5.2, 5.3 at the outlet draft tube 11, 12 inlet formed between the outer surface of the intermediate peripheral wall and the inner surface of the outlet peripheral wall for flow of water therethrough from the outlet draft tube inlet towards the outlet draft tube outlet.  
For claim 9, Bernhardi et al. clearly teach in FIG. 2 the cross-section at the outlet draft tube 11, 12 inlet is greater than the cross-section at the intermediate draft tube 10 outlet.  
For claim 10, Bernhardi et al. clearly teach in FIG. 2 the second water passage 5.2, 5.3 extends along a periphery of the intermediate draft tube 10 inlet.  
For claim 14, Bernhardi et al. already teach the inlet formed as a Venturi (see paragraph 0045) where the inlet draft tube width increasing along a segment 4.3 of the inlet draft tube length according to a non-linear relationship (see cross section of FIG. 2 showing non-linear expansion).  

For claim 15, after modifying the outlet of Bernhardi et al. by Springer et al., the  width of the multi-staged cowl at the outlet is greater than a height of the multi-staged cowl at the outlet, such that the oval or elliptical outlet is formed.

For claims 11-12, Springer et al. teach in FIG. 3 the width of the diffuser increasing along the water flow direction according to a non- linear relationship.  

For claim 13, Bernhardi et al. clearly teach in FIG. 2 the outlet draft tube 11, 12 width increases from the outlet draft tube inlet towards the outlet draft tube outlet, and the modification with Springer et al. maintains the width increasing in order to form the oval outlet cross-section.  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication No. 2008/0232957 A1 teaches in FIG. 25, the use of a non-circular ejector 200 downstream of a rotor shroud.  
European Patent Application EP 1,550,807 A1 (Arzig et al. hereinafter) shows a water turbine diffuser having multiple stages, wherein the species of FIG. 3 and 5 show a width larger than a height.  
United States Patent Application Publication No. 2018/0087484 A show the use of multiple diffusers 40, 42, 44 in FIG. 6  having similar diameters and in FIG. 7 have increasing diameters.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799